February 12, 2010


Ms. Angela Moore
Bexar County Chief Public Defender
410 S. Main Ave., Suite 214
San Antonio, TX 78204
Ms. Crystal D. Chandler
Asst. Criminal District  Atty.
Bexar County Criminal District Atty's Office
300 Dolorosa, Suite 4026
San Antonio, TX 78205-3030

RE:   Case Number:  09-0343
      Court of Appeals Number:  08-07-00100-CV
      Trial Court Number:  2006-JUV-03111

Style:      IN THE MATTER OF R.D., A JUVENILE

Dear Counsel:

      Today the Supreme Court of Texas  issued  a  per  curiam  opinion  and
judgment in the above-referenced cause.   You  may  obtain  a  copy  of  the
opinion   at:   http://www.supreme.courts.state.tx.us/historical/recent.asp.
If you would like the opinion by email,  please  contact  Claudia  Jenks  at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Margaret G.        |
|   |Montemayor             |
|   |Ms. Denise Pacheco     |